FormNo.
     ntcabuse
         3:18-bk-01134         Doc 11      Filed 02/27/19        Entered 02/28/19 01:07:30             Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT

                                           Northern District of West Virginia

                                               Case No.: 3:18−bk−01134
                                                      Chapter: 7
                                               Judge: Patrick M. Flatley

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Kyle W. Middlemiss
   203 Duncan Field Lane
   Charles Town, WV 25414
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9895
Employer Tax ID / Other Nos.:


                                      STATEMENT OF PRESUMED ABUSE


As required by 11 U.S.C. Sec. 704(b)(1)(A), the United States Trustee has reviewed the materials filed by the
debtor(s). Having considered these materials in reference to the criteria set forth in 11 U.S.C. Sec. 707(b)(2)(A), and,
pursuant to 11 U.S.C. Sec. 704(b)(2), the United States Trustee has determined that:(1) the debtor's(s') case should be
presumed to be an abuse under section 707(b); and (2) the product of the debtor's current monthly income, multiplied
by 12, is not less than the requirements specified in section 704(b)(2)(A) or (B). As required by 11 U.S.C. Sec.
704(b)(2) the United States Trustee shall, not later than 30 days after the date of this Statement's filing, either file a
motion to dismiss or convert under section 707(b) or file a statement setting forth the reasons the United States
Trustee does not consider such a motion to be appropriate.Debtor(s) may rebut the presumption of abuse only if
special circumstances can be demonstrated as set forth in 11 U.S.C. Sec. 707(b)(2)(B). Filed by U.S. Trustee United
States Trustee. (United States Trustee)

Dated: 2/25/19
                                                             United States Trustee
          No. 3:18-bk-01134            Doc 11United
                                                Filed
                                         Northern
                                                     States Bankruptcy Court
                                                      02/27/19of West
                                                    District     Entered 02/28/19 01:07:30
                                                                      Virginia                                       Page 2 of 2
In re:                                                                                                     Case No. 18-01134-pmf
Kyle W. Middlemiss                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0424-3                  User: jrm                          Page 1 of 1                          Date Rcvd: Feb 25, 2019
                                      Form ID: ntcabuse                  Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
db             +Kyle W. Middlemiss,    203 Duncan Field Lane,    Charles Town, WV 25414-3704
1579635       ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America,      Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998)
1579636        +Bank Of America,    4909 Savarese Circle,    Fl1-908-01-50,    Tampa, FL 33634-2413
1579638        +Chase Card Services,    Correspondence Dept,    Po Box 15298,    Wilmington, DE 19850-5298
1579639        +Citi/Sears,    Citibank/Centralized Bankruptcy,    Po Box 790034,    St Louis, MO 63179-0034
1579640        +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,     Po Box 790034,
                 St Louis, MO 63179-0034
1579641        +Citicards,    Citicorp Credit Services/Attn: Centraliz,     Po Box 790040,
                 Saint Louis, MO 63179-0040
1579645        +Glelsi/key Bank,    Po Box 7860,   Madison, WI 53707-7860
1579646        +Hsbc Bank,    Hsbc Card Srvs/Attn: Bankruptcy,    Po Box 4215,    Buffolo, NY 14240-4215
1579648        +Mr. Cooper,    Attn: Bankruptcy,   8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
1579649        +Mut Of Omaha Bk/grnsky,    1797 Ne Expressway,    Atlanta, GA 30329-7803
1579652         Sara Middlemiss,    203 Duncan Field,    Bakerton, WV 25410
1579653        +Sara Middlemiss,    203 Duncan Field Lane,    Charles Town, WV 25414-3704
1579654        +Sterling Jewelers, Inc.,    Attn: Bankruptcy,    Po Box 1799,    Akron, OH 44309-1799
1579655        +Svcd By C1fs,    6150 Omnipark Drive,    Mobile, AL 36609-5195

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
1579637        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 25 2019 19:35:11      Capital One,
                 Attn: Bankruptcy,   Po Box 30285,    Salt Lake City, UT 84130-0285
1579642        +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 25 2019 19:26:33      Comenitycapital/gmstop,
                 Attn: Bankruptcy Dept,    Po Box 183003,   Columbus, OH 43218-3003
1579643        +E-mail/Text: mrdiscen@discover.com Feb 25 2019 19:26:27      Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
1579644        +E-mail/Text: collections@efirstflight.com Feb 25 2019 19:26:33      First Flight Fed Cr Un,
                 1232 E Main St,   Havelock, NC 28532-2405
1579647        +E-mail/Text: bncnotices@becket-lee.com Feb 25 2019 19:26:27      Kohls/Capital One,
                 Kohls Credit,   Po Box 3120,    Milwaukee, WI 53201-3120
1579650        +E-mail/Text: electronicbkydocs@nelnet.net Feb 25 2019 19:26:36      Nelnet Loans,    Attn: Claims,
                 Po Box 82505,   Lincoln, NE 68501-2505
1579656        +E-mail/PDF: gecsedi@recoverycorp.com Feb 25 2019 19:35:10      Synchrony Bank/Gap,
                 Attn: Bankruptcy Dept,     Po Box 965060,   Orlando, FL 32896-5060
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
1579651           Prius Payment
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Aaron C. Amore    amorewvt@gmail.com, aca@trustesolutions.net;jackiewvt@gmail.com;annwvt@gmail.com
              David P. Skillman    on behalf of Debtor Kyle W. Middlemiss dhostler@bottnerskillman.com
              United States Trustee    ustpregion04.ct.ecf@usdoj.gov
                                                                                             TOTAL: 3
